—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered May 17, 1993, upon a verdict, inter alia, awarding damages in favor of plaintiff and against defendant in the amount of $12,500 for mental anguish caused by religious discrimination, unanimously affirmed, without costs.
Upon review of the record, we find that the evidence supports the jury’s finding that defendant terminated plaintiff’s employment because of plaintiff’s sabbath observance in violation of Executive Law § 296 (10) (see, Matter of Schweizer Aircraft Corp. v State Div. of Human Rights, 48 NY2d 294), and that the award of $12,500 for mental anguish does not deviate materially from what would be reasonable compensation (compare, Kelley v Analytab Prods., 204 AD2d 113). Nor did the after-acquired evidence of plaintiff’s resume fraud entitle defendant to judgment as a matter of law (see, Moodie v Federal Reserve Bank, 831 F Supp 333, 336).
We have considered defendant’s other arguments and find them to be without merit. Concur—Ross, J. P., Asch, Rubin, Nardelli and Tom, JJ.